Citation Nr: 9935691	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  97-25 040	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
residuals of a right acromioclavicular separation.  

2.  Entitlement to a compensable disability evaluation for 
residuals of a right elbow strain and residuals of 
lacerations of the right upper extremity, including scarring.  


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1957 to 
March 1959 and from January to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 1997 rating action of the 
Baltimore, Maryland, regional office (RO).  In that decision, 
the RO denied claims of entitlement to compensable 
evaluations for the service-connected right shoulder, as well 
as the service-connected right elbow and hand disabilities.  
(By the March 1997 decision, the RO also assigned a 
10 percent rating on account of multiple noncompensable 
service-connected disabilities.  See 38 C.F.R. § 3.324.)  

In December 1998, the Board remanded these rating issues to 
the RO to comply with governing adjudicative procedures and 
to obtain clarifying evidence. 


FINDINGS OF FACT

1.  By a March 6, 1997, rating action, the RO, in pertinent 
part, denied a compensable disability evaluation for the 
veteran's service-connected residuals of a right 
acromioclavicular separation.  By a letter dated on March 10, 
1997, the RO notified the veteran of this decision and of his 
procedural and appellate rights.  

2.  On April 8, 1997, the RO received a notice of 
disagreement (NOD) which included only an expression of 
disagreement with the noncompensable rating assigned to the 
right elbow disability.  

3.  Despite not having received a NOD which specifically 
addressed the compensable rating issue with regard to the 
veteran's service-connected right shoulder disability, the 
RO, on June 18, 1997, issued a statement of the case (SOC) 
which addressed the rating claims for both his 
service-connected right shoulder disability as well as his 
service-connected right elbow and hand disability.  In an 
associated cover letter, the RO explained to the veteran 
that, in order to complete his appeal, he needed to submit a 
formal appeal, or a request for an extension of time for the 
filing of a formal appeal, within 60 days from the date of 
the letter or within the remainder of the one-year period 
from the date of the letter notifying him of the denials.  

4.  On a VA Form 9, Appeal to Board of Veterans' Appeals 
(Form 9), which the veteran filed in July 1997, he addressed 
the service-connected right elbow disability, but did not 
mention his service-connected right shoulder disability.  

5.  In a statement dated on May 21, 1998, the veteran's 
representative presented argument concerning the veteran's 
service-connected right shoulder disability.  

6.  Residuals of a right elbow strain and residuals of 
lacerations of the right upper extremity, including scarring, 
are essentially asymptomatic in that normal and full range of 
motion, without grinding, clicking, or tenderness has been 
shown.  Scarring is well healed and barely visible.  


CONCLUSIONS OF LAW

1.  A timely substantive appeal was not received with respect 
to the RO's March 6, 1997, denial of a compensable disability 
evaluation for residuals of a right acromioclavicular 
separation.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. 
§§ 3.104, 3.105, 20.200, 20.201, 20.202, 20.302, 20.303, 
20.305, 20.306 (1999).  

2.  A compensable disability rating for residuals of a right 
elbow strain and residuals of lacerations of the right upper 
extremity, including scarring, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.40; § 4.71a, 
Codes 5206-5208 and Plate I; § 4.118, Codes 7803-7805 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Acromioclavicular Separation

An appeal to the Board consists of a timely filed NOD and, 
after a SOC has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. §§ 7105(a), 7108 (West 1991); 38 C.F.R. 
§ 20.200 (1999).  A NOD must be filed within one year from 
the date of mailing of the notice of the determination.  
38 U.S.C.A. § 7105(b)(1) (West 1991); see also 38 C.F.R. 
§ 20.201 (1999).  A substantive appeal must be filed within 
60 days from the date the SOC is mailed, or within the 
remainder of the one-year period from the date of mailing of 
the notice of determination, whichever occurs later.  
38 U.S.C.A. § 7105(d)(3) (West 1991) and 38 C.F.R. 
§§ 20.302(b), 20.303 (1999); see also 38 C.F.R. § 20.202 
(1999).  

A substantive appeal consists of a properly completed 
VA Form 9, Appeal to Board of Veterans' Appeals, or 
correspondence containing the necessary information.  
Regardless of the particular form, a substantive appeal must 
"either indicate that the appeal is being perfected as to 
all . . . issues or must specifically identify the issues 
appealed."  38 C.F.R. § 20.202 (1999).  In addition, a 
substantive appeal must "set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or 
determinations, being appealed."  38 C.F.R. § 20.202 (1999); 
see also 38 U.S.C.A. § 7105(d)(3) (West 1991).  

The Board does not have jurisdiction over an issue for which 
an appeal has not been timely perfected.  See 38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet.App. 554 (1993); 
38 C.F.R. §§ 3.104, 3.105 (1999) (in the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of a case); see also YT v. Brown, 9 
Vet.App. 195 (1996); Cuevas v. Principi, 3 Vet.App. 542, 546 
(1992).  Cf.  Rowell v. Principi, 4 Vet.App. 9 (1993).  In 
short, if a claimant fails to file a substantive appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet.App. 554, 556 (1993).  
See also, YT v. Brown, 9 Vet.App. 195 (1996); Cuevas 
v. Principi, 3 Vet.App. 542, 546 (1992).  Cf.  Rowell 
v. Principi, 4 Vet.App. 9 (1993).  

In computing the time limit for the filing of a substantive 
appeal, the first day of the specified period is excluded, 
and the last day is included.  38 C.F.R. § 20.305(b) (1999).  
Where the time limit would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding workday is included in the 
computation.  Id.  See 38 C.F.R. § 20.306 (1999).  A 
substantive appeal postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  38 C.F.R. § 20.305(a) (1999).  In the event that the 
postmark is not of record, VA regulations provide that the 
postmark date will be presumed to be five days prior to the 
date of receipt of the document by VA.  Id.  In calculating 
the five-day period, Saturdays, Sundays, and legal holidays 
are excluded.  Id.  

Additionally, VA regulations provide that the period for 
filing a substantive appeal may be extended for good cause.  
38 C.F.R. § 20.303 (1999).  The request for such an extension 
must be in writing and must be made prior to the expiration 
of the time limit for filing which would otherwise apply.  
Id.  

By a March 6, 1997, rating action in the present case, the 
RO, in pertinent part, denied a compensable disability 
evaluation for residuals of a right acromioclavicular 
separation.  By a letter dated on March 10, 1997, the RO 
notified the veteran of this decision and of his procedural 
and appellate rights.  

On April 8, 1997, the RO received a NOD which included an 
expression of disagreement with the noncompensable rating 
assigned to the right elbow disability, but did not mention 
the right shoulder disability.  Despite not having received a 
NOD which specifically addressed the compensable rating issue 
with regard to the veteran's service-connected right shoulder 
disability, the RO, on June 18, 1997, issued a SOC which 
addressed both rating claims.  In an associated cover letter, 
the RO explained to the veteran that, in order to complete 
his appeal, he had to submit a formal appeal, or a request 
for an extension of time for the filing of a formal appeal, 
within 60 days from the date of the letter or within the 
remainder of the one-year period from the date of the letter 
notifying him of the denial.  

On a VA Form 9, which the veteran filed in July 1997, he 
addressed his claim regarding his service-connected right 
elbow disability, but did not mention his service-connected 
right shoulder disability.  Subsequently, in a statement 
dated on May 21, 1998, the veteran's representative presented 
argument concerning the veteran's service-connected right 
shoulder disability.  

Significantly, the first statement which might be construed 
as a substantive appeal regarding the denial of a compensable 
evaluation for the service-connected right shoulder 
disability was not executed until May 21, 1998, more than 
60 days after the SOC was furnished to the veteran on 
June 18, 1997, and more than one year after the March 10, 
1997, notification of the denial.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.302(b), 20.303 
(1999).  In light of this sequence of events, the Board finds 
that a timely substantive appeal was not received with 
respect to the March 6, 1997, denial of a compensable 
disability evaluation for residuals of a right 
acromioclavicular separation.  The veteran's appeal must 
therefore be dismissed as untimely.  The veteran is barred by 
law from appealing the RO's March 6, 1997, decision with 
respect to the rating for a right acromioclavicular 
separation.  See Roy v. Brown, 5 Vet.App. 554, 556 (1993).  
See also, YT v. Brown, 9 Vet.App. 195 (1996); Cuevas 
v. Principi, 3 Vet.App. 542, 546 (1992).  Cf.  Rowell 
v. Principi, 4 Vet.App. 9 (1993).  

Right Elbow and Lacerations

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  


The service medical records in the present case are 
essentially negative for complaints of, treatment for, or 
findings of a right elbow, or a right upper extremity, 
disability.  The separation examinations (from the veteran's 
two periods of active military duty), which were conducted in 
February 1959 and in June 1962, both demonstrated that his 
upper extremities were normal.  These examinations provided 
no evidence of complaints of, treatment for, or findings of a 
right elbow, or a right upper extremity, disability.  In 
fact, the veteran specifically reported at these evaluations 
that he did not have at that time, and actually never 
experienced, a painful or "trick" shoulder or elbow.  

In August 1962, the veteran retired from active service.  In 
a March 1976 report of a July 1962 motor vehicle accident, 
the veteran asserted that the same incident which resulted in 
an injury to his right shoulder also caused him to sustain 
multiple lacerations and bruises to his right elbow.  (In 
this regard, the Board notes that the service medical records 
reflect treatment for the veteran's right shoulder in August 
1962 following an auto accident the previous month.  
Additionally, a private medical record dated in July 1962 
reflects treatment for lacerations to the veteran's right arm 
and hand.)  

In May 1976, the veteran underwent a VA orthopedic 
examination at which time he complained of a "lot of pain in 
[his] elbow" and of having, "at times, . . . trouble 
picking up things."  This evaluation of the veteran's right 
elbow demonstrated several flat, small, linear, short, 
nonadherent, whitish scars over the lateral condylar area and 
the humeral radial junction.  There was no swelling or 
deformity.  He had minimal tenderness over the radiohumeral 
junction, and pain in the anterior medial elbow joint on 
supination of the forearm, but no restriction of flexion or 
extension.  Pronation and supination of the forearm and range 
of motion of the wrist, hand, and grip were normal.  
Examination of the veteran's right hand indicated a barely 
visible fine-line scar over the knuckle of the second finger, 
and a transverse 3/4 inch by 1/16 inch whitish, barely 
visible, nonadherent scar across the back of the second right 
metacarpal.  There was no swelling, no deformity, and no 
limitation of motion.  

X-rays taken of the veteran's right elbow and hand showed 
normal bony texture, no arthritis, and intact joint spaces.  
The examiner diagnosed residual scar laceration of the right 
elbow and hand as well as residual strain of the right elbow.  

By a rating action dated in December 1976, the RO granted 
service connection for residual scar laceration of the right 
elbow and hand, and residuals of a right elbow strain.  A 
noncompensable rating was assigned.  According to the rating 
decision, the RO, in assigning this noncompensable 
evaluation, considered the nature of this service-connected 
disability to be analogous to "other" scars (i.e., scars 
other than disfiguring scars of the head, face, or neck, burn 
scars, poorly nourished scars, or tender and painful 
scarring).  38 C.F.R. § 4.118.  According to this code, such 
"other" types of scars are evaluated based upon limitation 
of function of the part affected.  See 38 C.F.R. § 4.118, 
Code 7805.  

The code by which impairment resulting from limitation of 
flexion of the forearm is rated indicates that, when flexion 
is limited to 110 degrees  a zero percent rating is assigned.  
Code 5206.  When flexion of the forearm is limited to 
100 degrees, a 10 percent disability evaluation is assigned.  
Id.  According to the code by which impairment resulting from 
limitation of extension of the forearm is rated, when 
extension is limited to 45 degrees, a 10 percent disability 
rating is assigned.  Code 5207.  Additionally, evidence that 
flexion of the forearm is limited to 100 degrees while 
extension of the forearm is limited to 45 degrees will result 
in the assignment of a 20 percent disability evaluation.  
Code 5208; see also 38 C.F.R. § 4.71, Plate I (1999).  

Additionally, evidence that scars are superficial, poorly 
nourished, and subject to repeated ulceration warrants the 
assignment of a 10 percent disability evaluation.  Code 7803.  
Evidence that scars are superficial, tender, and painful on 
objective demonstration will result in the assignment of a 
10 percent disability rating.  Code 7804.  


In the substantive appeal which the veteran filed in July 
1997, he described pain and occasional numbness.  In a 
September 1997 statement, he complained of inflammation and 
intermittent pain.  Subsequently, in February 1999, he stated 
that he had received treatment for his elbow at the 
Wilmington VA Medical Center (VAMC) in 1997 or 1998 and that 
he did not have "regular" treatment because he could not 
afford it.  He explained that he treated himself with 
"anti-inflammatories and heat."  

In February 1997, the veteran underwent a VA joints 
examination at which time he reported that his elbow hurt 
"at times."  Physical examination of the veteran's elbow 
demonstrated flexion to 140 degrees, extension to zero 
degrees, supination of 70 degrees, and pronation of 
70 degrees.  The examiner concluded that, at the time of the 
evaluation, the veteran had a "relatively normal" elbow.  

X-rays taken of the veteran's right elbow in August 1997 
showed spurs from the olecranon process of the ulna but no 
evidence of a recent fracture.  When the veteran sought 
treatment in September 1998 for a smoking cessation referral, 
he also complained of "many bony pains," including his 
elbow, shoulder and neck.  Examination of the veteran's 
extremities demonstrated "no real" limitation in the ranges 
of motion.  

In May 1999, the veteran was afforded a VA joints 
examination.  According to the examination report, the 
veteran explained that he "was worried about . . . [his] 
right elbow."  The veteran specifically stated that he had 
no symptoms or discomfort from any function of his right 
elbow and that his scars were not causing him any trouble.  

On examination, the veteran's right elbow was found to have 
normal and full range of motion (with 150 degrees of flexion, 
extension to zero degrees, pronation of 80 degrees, and 
supination of 80 degrees).  There was no grinding, no 
clicking, and no tenderness.  The veteran's scars were well 
healed and barely visible.  The examiner concluded that the 
veteran had normal function of his right elbow.  


The Board acknowledges the veteran's initial complaints of 
intermittent pain, inflammation, and occasional numbness in 
his right elbow.  Significantly, however, he has recently 
indicated that he has no symptoms or discomfort from any 
function of his right elbow and that his scars are not 
causing him any trouble.  Moreover, the relevant medical 
records indeed indicate that the veteran's service-connected 
right elbow disability is asymptomatic.  Although x-rays 
taken of the veteran's right elbow in August 1997 showed 
spurs from the olecranon process of the ulna, the VA joints 
examination completed in May 1999 demonstrated normal and 
full range of motion, no grinding, no clicking, no 
tenderness, and scars which were well healed and barely 
visible.  In fact, the examiner who conducted this evaluation 
specifically concluded that the veteran had normal function 
of his right elbow.  

With evidence that the service-connected scars on the 
veteran's right upper extremity are well healed and barely 
visible, a compensable rating based upon evidence of the 
scars being poorly nourished with repeated ulcerations or 
upon evidence of scars which are tender and painful on 
objective demonstration clearly is not warranted.  See 
38 C.F.R. § 4.118, Codes 7803 and 7804 (1999).  Moreover, the 
recent medical findings of a normal range of motion of the 
veteran's right elbow indicates that a compensable disability 
evaluation based on limitation of motion of the joint cannot 
be awarded.  See 38 C.F.R. § 4.71a, Codes 5206-5208; § 4.71, 
Plate I; § 4.118, Codes 7805 (1999).  In fact, even with 
consideration of the effects of functional debility due to 
pain on use, or weakness, etc., a compensable rating is not 
warranted.  This is so because no such functional debility is 
evident.


ORDER

The appeal for a compensable disability rating for residuals 
of a right acromioclavicular separation is dismissed.  


A compensable disability rating for residuals of a right 
elbow strain and residuals of lacerations of the right upper 
extremity, including scarring, is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

